Exhibit 10.18

 

NOTE PURCHASE AGREEMENT

 

Relating to

 

$5,000,000

AngioDynamics, Inc.

Taxable Adjustable Rate Notes, Series 2006

 

Dated: December 5, 2006



--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT

 

This NOTE PURCHASE AGREEMENT is dated December 5, 2006, by and between
ANGIODYNAMICS, INC., a Delaware corporation (the “Issuer”), and KEYBANC CAPITAL
MARKETS, a division of McDonald Investments Inc., an Ohio corporation, as
underwriter (the “Underwriter”).

 

1. Description of the Notes.

 

The Issuer proposes to issue its $5,000,000 principal amount of Taxable
Adjustable Rate Notes, Series 2006 (the “Notes”). The proceeds of the Notes will
be used (i) to finance the construction, improving and equipping of an
approximately 35,660 square foot facility including a warehouse and distribution
center, located on an approximately 565,020 square foot parcel of land, located
at 603 Queensbury Avenue, Queensbury, New York, for use as a warehouse and
distribution center for medical device products, (ii) to finance the costs of
issuance of Notes and (iii) for other purposes as are approved by the Letter of
Credit Bank (the “Project”).

 

(a) The Notes will mature on December 1, 2026, subject to prior redemption as
described in the Offering Circular (as hereinafter defined). The initial
interest rate on the Series 2006 Notes, effective on the date of their initial
delivery through and including the following Wednesday shall be             %
per annum. The Notes will be issued pursuant to a Trust Indenture, dated as of
December 1, 2006 (the “Indenture”), between the Issuer and The Huntington
National Bank, as trustee (the “Trustee”) for the holders of the Notes. The
Notes will be payable from and secured by a pledge of certain funds to the
Trustee under the Indenture, including certain payments to be made by the Issuer
under the Indenture. The Notes are also secured by and paid from draws under an
irrevocable direct pay Letter of Credit (the “Letter of Credit”), dated as of
the date of initial delivery of the Notes, issued by KeyBank National
Association (the “Bank”). The Trustee is entitled to draw under the Letter of
Credit (1) an amount equal to the principal of the outstanding Notes (i) to pay
the principal of the Notes when due at maturity or upon redemption or
acceleration or (ii) to pay the portion of the purchase price corresponding to
the principal of Notes purchased pursuant to the Indenture to the extent
remarketing proceeds are not available for such purpose, plus (2) an amount
equal to 98 days’ interest thereon (calculated at a maximum rate of 10% per
annum) (i) to pay interest on the Notes when due or (ii) to pay the portion of
the purchase price of Notes purchased pursuant to the Indenture corresponding to
the accrued interest, if any, on such Notes to the extent remarketing proceeds
are not available for such purchase. Pursuant to a Reimbursement Agreement,
dated as of December 1, 2006 (the “Reimbursement Agreement”), between the Issuer
and the Bank, the Issuer will agree to reimburse the Bank for amounts drawn on
the Letter of Credit. The Issuer’s obligations under the Reimbursement Agreement
will be evidenced or secured by a Security Agreement, dated as of December 1,
2006 and a Note Pledge Agreement, dated as of December 1, 2006 (collectively,
the “Bank Credit Documents”). Pursuant to the Indenture, holders of the Notes
will have the option to tender Notes for purchase, which tendered Notes will be
purchased with funds from the remarketing of the Notes or drawings on the Letter
of Credit, as provided in the Indenture.

 

1



--------------------------------------------------------------------------------

(b) The Notes are being initially issued without registration under the
provisions of the Securities Act of 1933, as amended (the “Securities Act”)
pursuant to exemption from such registration under Section 3(a)(2) of the
Securities Act and without registration under any state securities laws. It is
intended that the Notes may be purchased by the Underwriter without registration
of any security under the Securities Act of 1933, as amended (the “Securities
Act”), or qualification of the Indenture under the Trust Indenture Act of 1939
(the “Trust Indenture Act”).

 

(c) To provide for the remarketing of the Notes pursuant to the terms of the
Indenture, the Issuer and the Underwriter, as Remarketing Agent, will enter into
a Remarketing Agreement, dated as of December 1, 2006 (the “Remarketing
Agreement”).

 

(d) Pursuant to the Indenture and the Letter of Representations as defined
therein, the Notes are being issued in book-entry only form, and the parties
acknowledge that, where appropriate, references herein to Notes shall mean
Beneficial Ownership Interests, as defined in the Indenture.

 

2. Purchase and Closing.

 

(a) Subject to the terms and conditions and in reliance upon the
representations, warranties and agreements set forth herein, the Issuer hereby
agrees to sell to the Underwriter and the Underwriter hereby agrees to purchase
from the Issuer all (but not less than all) of the Notes as contemplated herein.
The Underwriter shall purchase the Notes from the Issuer at an aggregate
purchase price of $4,968,050.00, representing the aggregate principal amount of
the Notes ($5,000,000.00) less Underwriter’s discount of $31,250.00, less
Underwriter’s expenses of $700.00. In connection with the purchase of the Notes,
the Issuer shall pay to the Underwriter the expenses described in Section 7
hereof (net of the underwriter’s discount as set forth in the preceding
sentence), to be payable by wire transfer in immediately available funds on the
Closing Date (as defined below).

 

(b) The Issuer has delivered or shall cause to be delivered to the Underwriter
copies of the Offering Circular, dated December 1, 2006 (the “Offering
Circular”) in quantities and at times sufficient to enable the Underwriter to
comply with the applicable rules of the Securities and Exchange Commission. The
Issuer hereby approves the use and distribution by the Underwriter to persons
who may be interested in the purchase of the Notes of the Offering Circular, and
hereby authorizes the Underwriter to use and distribute the Offering Circular,
and copies of the Indenture and all other documents, including without
limitation the Letter of Credit and related documents, to be executed in
connection with the purchase of the Notes.

 

(c) The Underwriter covenants and agrees to send to each person that purchases
Notes from the Underwriter a copy of the Offering Circular concurrently with or
prior to sending to such purchaser a final written confirmation of the sale.
Further, the Underwriter agrees not to use the Offering Circular for the purpose
of marketing the Notes subsequent to receiving written notice from the Bank or
the Issuer which (i) states that the Offering Circular contains an untrue
statement of a material fact or omits to state a material fact, and
(ii) specifically identifies the material fact or omission, provided that upon
the amendment of the Offering Circular to the satisfaction of the party
delivering the notice pursuant hereto, the Underwriter may, subject to the
continuing obligations contained herein, resume use of the amended Offering
Circular in marketing the Notes.

 

2



--------------------------------------------------------------------------------

(d) At 9:00 a.m. Eastern time on December 6, 2006, or at such earlier or later
time or date as shall be agreed by the Issuer, the Bank and the Underwriter
(such time and date being herein referred to as the “Closing Date”), the Issuer
will issue and deliver the Notes in definitive form (being in the aggregate
principal amount of $5,000,000, registered in the name of Cede & Co.), duly
executed by the Issuer and authenticated by the Trustee as provided for in the
Indenture; and the Underwriter shall pay the purchase price of the Notes by wire
transfer in immediately available funds to an account specified by the Trustee,
for the account of the Issuer (such delivery and payment being herein referred
to as the “Closing”). The Notes shall be delivered to the Trustee to be held in
its custody pursuant to a FAST delivery arrangement with and on behalf of The
Depository Trust Company (“DTC”), in respective denominations equal to the
aggregate principal amount of Notes. It is anticipated that CUSIP identification
numbers will be placed on the Notes, but neither the failure to place those
numbers on any Note nor any error with respect thereto shall constitute cause
for failure or refusal by the Underwriter to accept delivery of the Notes in
accordance with the terms of this Note Purchase Agreement.

 

3. Issuer’s Representations and Warranties. The Issuer makes the following
representations and warranties to the Underwriter:

 

(a) The Issuer is a corporation, duly organized, validly existing under the laws
of the State of Delaware, and has full legal right, power and authority to own
the Issuer’s properties and conduct the Issuer’s business. The Issuer has full
legal right, power and authority to execute and deliver this Note Purchase
Agreement, the Indenture, the Notes, the Bank Credit Documents to which it is a
party, the Reimbursement Agreement, the Letter of Representations and the
Remarketing Agreement, to authorize the distribution and use of the Offering
Circular, and to take any and all such action as may be required on its part to
carry out, give effect to and consummate the transactions contemplated by this
Note Purchase Agreement, the Indenture, the Notes, the Bank Credit Documents to
which it is a party, the Remarketing Agreement, the Reimbursement Agreement and
the Letter of Representations (all of the foregoing are collectively hereinafter
referred to as the “Issuer Documents”).

 

(b) The Issuer has duly authorized, executed and delivered this Note Purchase
Agreement, and on the Closing Date will have duly authorized, executed and
delivered the other Issuer Documents, and has taken or will take all such action
as may be required on the part of the Issuer to carry out, give effect to and
consummate the transactions contemplated by each of the Issuer Documents. This
Note Purchase Agreement constitutes, and the other Issuer Documents, when
executed and delivered, will constitute legal, valid and binding obligations of
the Issuer, enforceable in accordance with their respective terms, except that
enforceability may be limited by laws relating to bankruptcy, reorganization or
other similar laws affecting the rights of creditors or by equitable principles
which may affect the availability of specific performance or other equitable
remedies.

 

(c) Neither the execution and delivery of the Issuer Documents, nor the
consummation of the transactions contemplated therein or the compliance with the
provisions thereof, will conflict with, or constitute on the part of the Issuer
a violation of, or a breach of or default under, the Issuer’s Certificate of
Incorporation, By-laws or any material indenture, mortgage, commitment, note or
other agreement or instrument to which the Issuer is a party or by which the
Issuer is bound, or any order, rule or regulation of any court or governmental

 

3



--------------------------------------------------------------------------------

agency or body having jurisdiction over the Issuer or any of its activities or
properties. All consents, approvals, authorizations and orders of governmental
or regulatory authorities which are required for the Issuer’s execution and
delivery of, consummation of the transactions contemplated by and compliance
with the provisions the Issuer Documents have been obtained.

 

(d) Except as disclosed to the Underwriter, there is no action, suit,
proceeding, inquiry or investigation, at law or in equity, before or by any
court, public board or body, pending or, to the best of the knowledge of the
Issuer, threatened, against the Issuer, or the actions taken or contemplated to
be taken by the Issuer, nor, to the best of the knowledge of the Issuer, is
there any basis therefor, which would be expected to materially adversely affect
the business, financial condition or operations of the Issuer, or the
transactions contemplated by, or the validity or enforceability of the Issuer
Documents.

 

(e) No event has occurred and no condition exists which, upon issuance of the
Notes, would constitute (or with the giving of notice or lapse of time, or both,
would constitute) an Event of Default under any of the Issuer Documents.

 

(f) The Issuer is not in violation of any provisions of, or in default under,
its Certificate of Incorporation, By-laws, or any statute, material indenture,
mortgage, commitment, note or other agreement or instrument to which it is a
party or by which it is bound, or any order, rule, regulation or decision of any
court or governmental agency or body having jurisdiction over it or any of its
activities or properties, which violation would materially and adversely affect
its business or financial condition.

 

(g) The Issuer hereby ratifies and authorizes the distribution and use of the
Offering Circular. Subject to the proviso that the Offering Circular is a
summary and does not contain detailed information about the Issuer or its
intended use of proceeds from the sale of the Notes and that the Issuer makes no
representation as to the financial condition of the Bank or the information
contained in the Offering Circular on the cover page and under the captions
“INTRODUCTORY STATEMENT” (except to the extent pertaining to the Issuer, the
Project or the use of Note Proceeds), “THE LETTER OF CREDIT BANK”, “THE CREDIT
FACILITY”, “THE REIMBURSEMENT AGREEMENT”, “THE NOTES–Book-Entry Only System”,
“LEGAL MATTERS”, “UNDERWRITING OF THE NOTES” and in APPENDIX A–KEYBANK NATIONAL
ASSOCIATION”, the Offering Circular does not and will not contain any untrue or
misleading statement of a material fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading; provided, however, that this representation
is made solely for the benefit of the parties to this Note Purchase Agreement
and their successors and assigns and is not made for and shall not confer any
rights, remedies or benefits upon any third parties including any purchasers of
the Notes.

 

(h) The Issuer will furnish such information, execute such instruments, and
cooperate with the Underwriter as the Underwriter may request in order for the
Underwriter to qualify the Notes, or perfect an exemption from registration, for
offer and sale of the Notes under the Blue Sky or other securities laws and
regulations of such states and other jurisdictions of the United States as the
Underwriter may designate and the Issuer will use its best effort to continue
such exemption or qualification in effect so long as required for distribution
of the Notes;

 

4



--------------------------------------------------------------------------------

provided however, that the Issuer shall not be required to execute a general or
special consent to service of process or to qualify to do business in connection
with such exemption or qualification.

 

(i) Any certificate signed by any officer of the Issuer and delivered to the
Issuer’s Counsel, the Underwriter or the Bank at or before the Closing Date
shall be deemed a representation and warranty by the Issuer to Bond, Schoeneck &
King, PLLC, as Issuer’s Counsel, the Underwriter, Underwriter’s Counsel (as
defined hereinbelow) and the Bank as to the truth of the statements therein
contained.

 

4. Covenants of the Issuer. The Issuer covenants as follows:

 

(a) At all times subsequent to the acceptance hereof by the Underwriter,
including the Closing Date, the Offering Circular (not including the sections
excepted in Section 3(g) hereof) will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they shall
have been made, not misleading. The Issuer agrees to provide the Underwriter, in
such quantities as may be requested by the Underwriter, the Offering Circular
not later than the Closing Date.

 

(b) The Issuer will take such action as may be requested to facilitate the
timely consummation of the transactions contemplated by this Note Purchase
Agreement.

 

(c) The Issuer will notify the Underwriter and the Bank of any material adverse
change in the business, properties or financial condition of the Issuer
occurring before the Closing Date.

 

(d) Prior to or at the Closing, the Issuer will have duly authorized, executed
and delivered the Issuer Documents.

 

(e) At all times subsequent to the acceptance hereof by the Underwriter to and
including the Closing Date, the Issuer will not take any action which would
cause any representation or warranty made by it herein to be untrue in any
material respects as of the Closing Date.

 

5. Conditions to the Obligations of the Underwriter. The obligation of the
Underwriter to purchase the Notes on the Closing Date shall be subject, at the
option of the Underwriter, to the accuracy in all material respects of the
representations and warranties on the part of the Issuer contained herein as of
the date hereof and as of the Closing Date, to the accuracy in all material
respects of the statements of the Issuer and the Bank made in any certificates
or other documents furnished pursuant to the provisions hereof, to the
performance by the Issuer of its obligations to be performed hereunder at or
prior to the Closing Date and to the following additional conditions:

 

(a) At the Closing Date, the Issuer Documents, all other Bank Credit Documents
and the Letter of Credit shall have been duly authorized, executed and delivered
by the respective parties thereto, and the Offering Circular shall have been
delivered to the Underwriter, and none of the foregoing agreements shall have
been amended, modified or

 

5



--------------------------------------------------------------------------------

supplemented so as to materially affect the content thereof, except as may have
been agreed to in writing by the Underwriter, and there shall have been taken in
connection therewith, with the issuance of the Notes, and with the transactions
contemplated thereby and by this Note Purchase Agreement, all such actions as
Calfee, Halter & Griswold LLP, counsel to the Underwriter (“Underwriter’s
Counsel”), shall deem to be necessary and appropriate.

 

(b) At the Closing Date, the Offering Circular shall not have been amended,
modified or supplemented, except as may have been agreed to in writing by the
Underwriter.

 

(c) At or prior to the Closing Date, no event shall have occurred or information
become known which, in the judgment of the Underwriter, makes untrue in any
material respect any statement or information contained in the Offering Circular
or has the effect that the Offering Circular contains any untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(d) At or prior to the Closing Date, the Underwriter shall have received an
original copy or copies of the following documents, in each case satisfactory in
form and substance to the Underwriter and in each applicable case conforming in
all material respects with any description thereof contained in the Offering
Circular:

 

(i) The Issuer Documents, the Letter of Credit and the other Bank Credit
Documents, each duly executed and delivered by the respective parties thereto,
with such amendments, modifications or supplements as may have been agreed to in
writing by the Underwriter;

 

(ii) The opinion of Bond, Schoeneck & King, PLLC, counsel to the Issuer, dated
the Closing Date, satisfactory to the Underwriter and Underwriter’s Counsel;

 

(iii) The enforceability opinion of Calfee, Halter & Griswold LLP, special
co-counsel to the Bank, dated the Closing Date, satisfactory to the Underwriter
and the Underwriter’s Counsel;

 

(iv) The securities opinion of Calfee, Halter & Griswold LLP, Underwriter’s
Counsel, dated the Closing Date, satisfactory to the Underwriter;

 

(v) The opinion of Lemery, Greisler, LLC, Esq., counsel to the Bank, dated the
Closing Date, to the effect that the description of the Reimbursement Agreement
in the Offering Circular is an accurate summary of that document;

 

(vi) Certificates, dated the Closing Date, signed by duly authorized officers of
the Bank, satisfactory to the Underwriter and the Underwriter’s Counsel;

 

(vii) A certificate, dated the Closing Date, signed by a duly authorized officer
of the Issuer, satisfactory to the Underwriter and the Underwriter’s Counsel, to
the effect that the representations and warranties of the Issuer set forth in
Section 3 hereof are true, correct and complete on the date of such certificate;
and

 

6



--------------------------------------------------------------------------------

(viii) Such additional legal opinions, certificates, proceedings, instruments
and other documents as the Underwriter or the Underwriter’s Counsel may request
to evidence compliance by the Bank, the Trustee or the Issuer with legal
requirements of closing, and to certify the truth and accuracy, as of the
Closing Date, of the representations of the Issuer contained herein and the due
performance or satisfaction by the Bank, the Trustee and the Issuer at or prior
to such time of all agreements then to be performed and all conditions then to
be satisfied by each of them.

 

(e) Between the date hereof and the Closing Date, legislation shall not have
been enacted by the Congress or be actively considered for enactment by
Congress, or recommended to the Congress for enactment by the President of the
United States, or introduced or favorably reported for passage to either house
of the Congress, and neither a decision, order or decree of a court of competent
jurisdiction, nor an order, ruling, regulation or official statement of or on
behalf of the Securities and Exchange Commission shall have been rendered or
made, with the purpose or effect that the issuance, offering or sale of the
Notes or any related security or obligations of the general character of the
Notes or any related security as contemplated hereby, or the execution and
delivery of the Indenture, is or would be in violation of any provision of, or
is or would be subject to registration or qualification requirements under, the
Securities Act or the Trust Indenture Act.

 

(f) Between the date hereof and the Closing Date, there shall not have occurred
any action by the Comptroller of the Currency, the Federal Reserve Board, the
Federal Deposit Insurance Corporation, or any governmental agency or court which
calls into question the validity or enforceability of the Letter of Credit.

 

(g) No event shall have occurred or fact exist which makes untrue, incorrect or
inaccurate, in any material respect as of the time the same purports to speak,
any statement or information contained in the Offering Circular, or which is not
reflected in the Offering Circular but should be reflected therein as of the
time and for the purpose for which the Offering Circular is to be used in order
to make the statements and information contained therein not misleading in any
material respect as of such time.

 

(h) None of the following shall have occurred: (i) additional material
restriction not in force as of the date hereof shall have been imposed upon
trading in securities generally by any governmental authority or by any national
securities exchange or such trading shall have been suspended; (ii) the New York
Stock Exchange or other national securities exchange, or the National
Association of Securities Dealers, Inc. or other national securities
association, or other similar national self-regulatory rule-making board, or any
governmental authority, shall impose, as to the Notes or similar obligations,
any material restrictions not now in force, or increase materially those now in
force, with respect to the extension of credit by, or change in the net capital
requirements of, underwriters; (iii) a general banking moratorium shall have
been declared by federal, New York or Ohio authorities; or (iv) a war involving
the United States of America, whether or not declared, or any other national or
international calamity or

 

7



--------------------------------------------------------------------------------

crisis, or a financial crisis, shall have occurred, the effect of which, in the
judgment of the Underwriter, would make it impracticable to market the Notes or
would materially and adversely affect the ability of the Underwriter to enforce
contracts for the sale of the Notes.

 

(i) All matters relating to this Note Purchase Agreement, the Offering Circular,
the Issuer Documents, the other Bank Credit Documents, the Letter of Credit and
the consummation of the transactions contemplated by this Note Purchase
Agreement and the Offering Circular, shall be satisfactory to and subject to the
approval of the Underwriter.

 

If the conditions to the Underwriter’s obligations contained in this Note
Purchase Agreement are not satisfied or if the Underwriter’s obligations shall
be terminated for any reason permitted herein, this Note Purchase Agreement
shall, at the option of the Underwriter, terminate and neither the Underwriter
nor the Issuer shall have any further obligations hereunder, except as provided
in Section 7 with respect to the payment of certain expenses.

 

6. Survival of Representations, Warranties, Covenants, Agreements and
Indemnities. All representations, warranties, covenants, agreements and
indemnities contained in this Note Purchase Agreement, or contained in the
certificates of members, officials, partners or officers of the Issuer submitted
pursuant hereto, shall remain operative and in full force and effect, regardless
of any investigation by or on behalf of the Underwriter or any person
controlling the Underwriter, and shall survive delivery of the Notes to the
Underwriter and payment therefor by the Underwriter.

 

7. Expenses. All costs and expenses incident to the performance of the
Underwriter’s and the Issuer’s obligations in connection with the authorization,
issuance and sale of the Notes shall be paid by the Issuer, including without
limitation the costs for preparing, negotiating and reproducing the Issuer
Documents and the other Bank Credit Documents (if any), fees and expenses of the
Bank, including fees and expenses of its counsel, fees and expenses of the
Trustee, fees and expenses of Note Counsel and all expenses of underwriting the
Notes, including without limitation fees and expenses of the Underwriter and the
Underwriter’s Counsel. All such costs and expenses shall be paid by the Issuer
whether or not the Notes are actually issued and sold. To the extent statements
for such costs and expenses are available on the Closing Date, the Issuer shall
pay such costs and expenses on the Closing Date.

 

8. Indemnification.

 

(a) General. The Underwriter and the Issuer (each, an “Indemnifying Party”) each
covenants and agrees to indemnify the other party hereto and their respective
directors, officers, members, partners, trustees, representatives and employees
and each person, if any, who controls any of such persons within the meaning of
Section 15 of the Securities Act (collectively, the “Indemnified Parties”) for,
and to hold each Indemnified Party harmless against, all liabilities, claims,
costs, losses and expenses (including without limitation, to the extent
permitted by law, attorneys’ fees and expenses), imposed upon or asserted
against the Indemnified Parties:

 

8



--------------------------------------------------------------------------------

(i) Under any statute or regulation, at law, in equity or otherwise, insofar as
those liabilities, claims, costs, losses and expenses arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact with
reference to the information referred to in Section 8(c) hereof contained in the
Offering Circular, or any amendment thereof or supplement thereto, or any other
sales material used by the Underwriter (provided that the Indemnifying Party
shall have approved in writing the use of such material), or which arise out of
or are based upon any omission or alleged omission to state therein with
reference to such information a material fact which is required to be stated
therein or which is necessary to make the statements made therein, in light of
the circumstances under which they were made, not misleading;

 

(ii) Pursuant to any action, claim or proceeding brought in connection with any
of the foregoing; and

 

(iii) To the extent of the aggregate amount paid in settlement of any actions,
claims or proceedings, commenced or threatened, based upon any untrue statement,
alleged untrue statement, omission or alleged omission described above, if the
settlement is effected with the written consent of the Indemnifying Party;

 

and (unless the Indemnifying Party assumes the defense of the applicable claim,
suit, action or proceeding pursuant to paragraph (b) below) shall reimburse any
legal or other expenses incurred by any Indemnified Party in connection with
investigating and defending any liability, claim, cost, loss, expense, action or
proceeding described above; provided, nothing herein shall require the
Indemnifying Party to pay for any losses, claims, damages, liabilities or
expenses resulting from the negligence or the willful misconduct of an
Indemnified Party. At the request and the expense of the Indemnifying Party,
each Indemnified Party shall cooperate in making any investigation and defense
of any action, claim or proceeding and shall assert appropriately the rights,
privileges and defenses which are available to the Indemnified Party in
connection therewith.

 

(b) Procedure. The Indemnified Party shall, in the event of any claim, suit,
action or proceeding against it in respect of which indemnity may be sought on
account of any indemnity agreement by the Indemnifying Parties contained herein,
promptly give written notice thereof to the appropriate Indemnifying Parties.
When such notice is given, the Indemnifying Party shall be entitled to
participate at its own expense in the defense of, or if it so elects, to assume
the defense of, such claim, suit, action or proceeding, in which event such
defense shall be conducted by counsel chosen by the Indemnifying Party, but if
the Indemnifying Party shall elect not to assume such defense, it shall
reimburse such Indemnified Party or Parties for the fees and expenses of any
counsel retained by them. The foregoing notwithstanding, in the event that the
Indemnifying Party shall assume such defense and any Indemnified Party or
Parties shall be advised by independent legal counsel that counsel selected by
the Indemnifying Party is not fully and adequately protecting such party or
parties and representing the interests of such party or parties, any such
Indemnified Party or Parties shall have the right to conduct its or their own
defense against any such claim, suit, action or proceeding in addition to or in
lieu of any defense conducted by the Indemnifying Party, and the Indemnifying
Party shall indemnify and hold harmless such Indemnified Party or Parties
against and from any and all suits, claims, damages, liabilities or expenses
whatsoever (including fees and expenses of counsel selected by such

 

9



--------------------------------------------------------------------------------

Indemnified Party or Parties) incurred by and arising out of or in connection
with any such claim, suit, action or proceeding. An Indemnifying Party shall not
be liable for the settlement of any claim, suit, action or proceeding effected
without its consent, which consent shall not be withheld unreasonably.

 

(c) Indemnified Information. The information as to which each Indemnifying Party
hereto indemnifies the Indemnified Parties is as follows:

 

(i) The Issuer as Indemnifying Party: the entire Offering Circular, with the
exception of: the information on the cover page (except to the extent pertaining
to the Issuer, the Project, or the use of proceeds) and in the sections
captioned “INTRODUCTORY STATEMENT” (except to the extent pertaining to the
Issuer, the Project or the use of Note Proceeds), “THE LETTER OF CREDIT BANK”,
“THE CREDIT FACILITY”, “THE REIMBURSEMENT AGREEMENT”, “THE NOTES–Book-Entry Only
System”, and “LEGAL MATTERS”, APPENDIX A–KEYBANK NATIONAL ASSOCIATION’ and the
information set forth in (ii) below; and

 

(ii) The Underwriter as Indemnifying Party: information in the section of the
Offering Circular captioned “UNDERWRITING OF THE NOTES.”

 

9. Parties in Interest. This Note Purchase Agreement is made solely for the
benefit of the Underwriter, the Issuer and their respective successors and
assigns, and the Indemnified Parties, and no other person, partnership, limited
liability company, association, corporation or other legal entity shall acquire
or have any rights under or by virtue of this Note Purchase Agreement. Nothing
contained in this Note Purchase Agreement, express or implied, is intended or
shall be construed to confer upon or give to any person, firm, corporation or
other legal entity including any purchaser of the Notes, other than a party
hereto or its successors and assigns, any rights, remedies or other benefits
under or by reason of this Note Purchase Agreement, all third party rights being
hereby negated.

 

10. Notices. Any notice or other communication to be given to any party to this
Note Purchase Agreement may be given by delivering the same in writing at the
respective addresses set forth below:

 

Issuer:    AngioDynamics, Inc.    603 Queensbury Avenue    Queensbury, New York
12804    Attention: Eamonn P. Hobbs and Joseph G. Gerardi

 

Underwriter:    KeyBanc Capital Markets    a division of McDonald Investments
Inc.    127 Public Square–4th Floor    Mail Code: OH-01-27-0427    Cleveland,
Ohio 44114    Attn: Mr. Jeffrey S. Freese

 

10



--------------------------------------------------------------------------------

11. Severability. If any provisions of this Note Purchase Agreement shall be
held or deemed to be or shall, in fact, be inoperative, invalid or unenforceable
as applied in any particular case in any jurisdiction or jurisdictions or in all
jurisdictions because it conflicts with any provisions of any constitution,
statute, rule or public policy, or any other reason, such circumstance shall not
have the effect of rendering the provision in question inoperative or
unenforceable in any other case or circumstance, or of rendering any other
provision or provisions of this Note Purchase Agreement invalid, inoperative or
unenforceable to any extent whatever.

 

12. Good Faith. Each party to this Note Purchase Agreement shall be obligated to
act in good faith in the performance and enforcement of its obligations and
rights hereunder, and shall have an obligation to deal fairly with the other
party with respect to all matters pertaining hereto, expressed herein or
otherwise, having due regard for all relevant facts and circumstances.

 

13. Applicable Law. This Note Purchase Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

14. Counterparts. This Note Purchase Agreement may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

 

[Balance of Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer and the Underwriter have caused this Note
Purchase Agreement to be duly executed by their duly authorized representatives,
respectively, as of the date first above written.

 

ANGIODYNAMICS, INC. By:   /S/    ROBERT D. MITCHELL          

Robert D. Mitchell

Vice President and Chief Operating Officer

KEYBANC CAPITAL MARKETS, a division of McDonald Investments Inc.

By:   /S/    JEFFREY S. FREESE           Jeffrey S. Freese, Managing Director

 

12